United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 3, 2015               Decided March 13, 2015

                        No. 13-5374

                WILFRED SAMUEL RATTIGAN,
                       APPELLANT

                             v.

         ERIC H. HOLDER, JR., ATTORNEY GENERAL,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                     (No. 1:04-cv-2009)



    Jonathan C. Moore argued the cause for appellant. With
him on the briefs were Joshua S. Moskovitz and James R.
Klimaski.

     Charles W. Scarborough, Attorney, U.S. Department of
Justice, argued the cause for appellee. With him on the brief
were Stuart F. Delery, Assistant Attorney General, Ronald C.
Machen Jr., U.S. Attorney, and Marleigh D. Dover, Attorney.

    Before: GARLAND, Chief Judge, KAVANAUGH, Circuit
Judge, and WILLIAMS, Senior Circuit Judge.
                              2

   Opinion for the Court filed by Senior Circuit Judge
WILLIAMS.

     WILLIAMS, Senior Circuit Judge: Plaintiff Wilfred
Rattigan claims that FBI supervisors whom he had formally
accused of discrimination retaliated against him by sending
the FBI’s Security Division a memo purporting to
demonstrate that he posed a security risk. On a previous
appeal, we held that Rattigan could prevail only by showing
“that agency employees acted with a retaliatory or
discriminatory motive in reporting or referring information
that they knew to be false.” Rattigan v. Holder (“Rattigan
II”), 689 F.3d 764, 771 (D.C. Cir. 2012). We remanded to the
district court to see whether his evidence could meet that
standard.

     The central challenge for Rattigan on remand was that the
memo had been prepared not by one of the accused
supervisors, but by Special Agent Donovan Leighton, who
was not charged by Rattigan with discrimination and thus had
no apparent reason to retaliate against him. We find that
Rattigan is unable to overcome the difficulty and affirm the
district court’s entry of summary judgment for the FBI.

                         *    *   *

     Rattigan is a black male of Jamaican descent who worked
at the U.S. Embassy in Riyadh, Saudi Arabia as the FBI’s
primary liaison to the Saudi intelligence service. In October
2001, he accused Cary Gleicher, Michael Pyszczymuka, and
Leslie Kaciban, all supervisors in the FBI’s Office of
International Operations, of discriminating against him on the
basis of race and national origin. He later pursued charges
with the Equal Employment Opportunity Office.
                               3

     In November 2001, Gleicher sent Special Agent Leighton
on a short assignment to Riyadh, where he evidently grew
suspicious about Rattigan. On his return, Leighton brought
his concerns first to Gleicher and then to Pyszczymuka, and,
on Pyszczymuka’s direction, documented them in a memo
which Pyszczymuka then referred to the FBI’s Security
Division. The Security Division conducted an investigation
and concluded that the security risks alleged by Leighton were
“unfounded.” Rattigan II, 689 F.3d at 766.

     Rattigan filed suit under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e et seq., alleging, among other
things, that the decision to refer Leighton’s memo to the
Security Division amounted to unlawful retaliation. A jury
found for Rattigan, but this court vacated the judgment on the
ground that the district court’s instructions violated
Department of the Navy v. Egan, 484 U.S. 518 (1988), by
inviting the jury to second guess the Security Division’s
decision to initiate an investigation. Rattigan v. Holder
(“Rattigan I”), 643 F.3d 975, 986 (D.C. Cir. 2011). We then
granted the government’s petition for rehearing and narrowed
the realm within which Rattigan’s claim could survive under
Egan, imposing the “knowing falsehood” rule quoted above.
Rattigan II, 689 F.3d at 771. Our remand ended in the district
court’s grant of summary judgment for the government. See
Rattigan v. Holder, 982 F. Supp. 2d 69 (D.D.C. 2013).

                          *    *   *

     Leighton’s memo made six claims: (1) that Rattigan
occasionally wore Saudi national clothing that he had received
as a gift from the Saudi security service, creating the
impression he had “gone native”; (2) that Rattigan’s Saudi
colleagues were attempting to find him a “suitable wife”; (3)
that Rattigan hosted wild parties attended by other agents and
by female “nurses,” a term that might have “be[en] used
                               4

by . . . Rattigan as a euphemism for ‘prostitutes’”; (4) that
Rattigan and his assistant, Gamal Abdel-Hafiz, were
inattentive to the FBI’s investigation of the September 11
attacks; (5) that Rattigan took an extended absence to make a
pilgrimage to Mecca along with Abdel-Hafiz and their Saudi
counterparts, during which he could be contacted only through
the Saudi security service; and (6) that Rattigan refused to
allow temporary duty staff to interact directly with the Saudi
security service. Rattigan I, 643 F.3d at 978-79.

     We have already recognized that Rattigan had conceded
the truth of the facts underlying allegations (1), (2), (5), and
(6). Rattigan II, 689 F.3d at 772. He now complains that
Leighton’s memo presented these facts in a “misleading”
manner. But Rattigan II is clear that the “knowingly false”
standard cannot be satisfied by assertion of a fact that, though
true, is falsely framed so as to suggest a security concern. Id.
Accordingly, these four allegations are not in dispute.

     As to the remaining allegations, Rattigan focuses on
demonstrating that Leighton knew these were false. But this
is another dead end. Under Rattigan II there can be liability
for a security investigation referral only where “agency
employees acted with a retaliatory or discriminatory motive in
reporting or referring information that they knew to be false.”
Id. at 771. Motive and knowing falsity must unite in the same
person. But there is no evidence that Leighton, who was not
the object of Rattigan’s original discrimination claim, had any
unlawful retaliatory motive when he documented his
concerns. Rattigan did issue a lengthy email complaint about
Leighton, but only after Leighton had already brought his
concerns to Pyszczymuka, and on the same day that Leighton
had submitted the first draft of his memo. While this email
condemned Leighton for statements about the conduct of the
FBI mission in Riyadh, it never imputed any discriminatory
motivation or behavior to Leighton. Only weeks after he sent
                              5

this critique and Leighton submitted the first version of the
memo to Pyszczymuka did Rattigan allege discrimination—in
the course of an email follow-up to his initial complaint.
Leighton did have an opportunity thereafter to revise the
memo, but, as discussed below, Rattigan does not allege that
he added any falsehoods at this stage. Thus, even if Rattigan
could convince a reasonable jury that Leighton knew his
allegations were false, his claim would fail.

     Rattigan proposes to cobble together his supervisors’
alleged retaliatory motive and Leighton’s alleged knowing
falsehoods. In some circumstances, the law allows a plaintiff
to impose liability on a principal by aggregating the
unlawfully motivated report of one agent with the act of
another. See, e.g., Staub v. Proctor Hosp., 131 S. Ct. 1186,
1191, 1192 (2011); Griffin v. Washington Convention Ctr.,
142 F.3d 1308, 1311 (D.C. Cir. 1998). But Rattigan II, as
we’ve said, requires joinder in at least one person of the
retaliatory purpose with the knowing falsehood. There is no
evidence that either Kaciban or Gleicher played any role in
the referral. Thus Rattigan can prevail only by showing that
Pyszczymuka knew that the facts underlying allegations (3) or
(4) were not true.

    Rattigan cannot pass this test. He himself testified that
Pyszczymuka had “no firsthand knowledge of anything that
happened in Riyadh.” Deposition of William [sic] S. Rattigan
at 195:6-9, Rattigan v. Ashcroft, 04-cv-2009 (D.D.C. Dec. 7,
2007). And he offers no evidence that Pyszczymuka
encouraged Leighton to include falsehoods in his memo.
Rattigan does point to a note by Pyszczymuka’s assistant,
Walt Smith, to Pyszczymuka, saying that Leighton’s first draft
“is much too long, and in some cases, inflammatory and
unsupported in fact-innuendo, hearsay, etc.” But the note also
proposed that Leighton should prepare a “redacted/edited”
version of the memo for forwarding to the Security Division,
                              6

and Pyszczymuka so directed.          In a somewhat self-
contradictory argument, Rattigan says that “Leighton made
the directed changes, but many of the inflammatory
allegations and innuendo . . . remained” in the memo.
Appellant’s Br. 12. Taking the argument at its strongest, and
assuming Pyszczymuka to have been fully on notice of Walt
Smith’s grasp of the facts, this seems to be no more than a
claim that Pyszczymuka made inadequate efforts to get the
memo cleansed of propositions “unsupported in fact.” See
Oral Argument at 11:30-15:41. But that is a far cry from
knowingly reporting false statements.

     Rattigan also points to a meeting between Leighton and
Pyszczymuka in which Leighton reported his concerns and
Pyszczymuka directed him to write them up, but nothing
indicates that either man said anything about the inclusion of
allegations known to be false. Finally, he claims that he had
personally “alerted” Pyszczymuka and the two others whom
he had accused (and who therefore may have had a retaliatory
motive) to the existence of “false accusations” in the memo.
But all this shows is that Pyszczymuka was faced with two
competing versions of events—not that Pyszczymuka knew
Leighton’s account was erroneous. Because Rattigan has not
identified a “genuine dispute” as to whether any agency
employee “acted with a retaliatory or discriminatory motive in
reporting or referring information that they knew to be false,”
the FBI is entitled to summary judgment. See Rattigan II, 689
F.3d at 771; Fed. R. Civ. P. 56(a).

                          *   *    *

     Rattigan also argues that the district court abused its
discretion in denying his requests for additional discovery. In
support, he invokes our instruction in Rattigan II that the
district court should decide the issue of knowing falsehood
only “after permitting any necessary discovery,” and our
                                7

acknowledgment that “[b]ecause we set forth this knowingly
false standard for the first time on appeal, Rattigan had little
reason to thoroughly develop evidence of knowing falsity in
the district court.” 689 F.3d at 773.

     Rattigan responded by seeking additional discovery that,
despite successive rejections by the district court, was well
beyond the range opened by Rattigan II. He first requested
additional discovery on several topics, including “[t]he
complete personnel records of Donovan Leighton, Cary
Gleicher, Leslie Kaciban, Walt Smith and Michael
Pyszczymuka.” Joint Status Report 2, Rattigan v. Holder, 04-
cv-2009 (D.D.C. May 15, 2013), ECF No. 144. At a hearing,
the district court rejected this request as insufficiently tailored
to the sole issue that our decision had left open. Transcript of
Status Conference 2:16-17, Rattigan v. Holder, 04-cv-2009
(D.D.C. May 22, 2013).

     At the same hearing the court then gave Rattigan’s
counsel several opportunities to narrow the request, but he
failed to do so. For instance, he repeatedly sought discovery
on Leighton’s credibility to demonstrate that the supervisors
“should have known” he was unreliable. Id. at 23:15-22,
27:21-28:3, 37:22-23. The district court repeatedly rejected
these requests, reminding Rattigan’s counsel that his burden
was to demonstrate what Pyszczymuka actually knew, not
what he should have known. Id. at 23:23-24, 28:4-5, 38:5-12.

    The district court then gave Rattigan a third opportunity
to focus his desired discovery, namely by including a
discovery request in his response to the FBI’s motion for
summary judgment under Rule 56(d). Id. at 32:8-9, 33:19-
21, 35:14-19, 42:15-16, 47:14-15. The court could hardly
have been more clear in its instruction that the request should
be specifically framed and narrowly targeted to the issue of
knowing falsity on the part of the employees with a motive to
                                8

retaliate. See id. at 47:1-19 (“You then will give the specifics
that you need: I need to depose Leighton about X. I need to
depose so-and-so because I’m going to learn Y. So far when
you say, I’m going to learn that he’s not a credible individual,
that will be discovery that is not specific enough.”); see also
id. at 23:25-24:1, 36:10-12, 45:18-20, 46:8-9, 47:7-8.

     Rattigan then sought discovery on four topics: (1)
Leighton’s background and credibility; (2) Leighton’s
knowledge of the truth or falsity of his allegations; (3) specific
incidents not directly related to the case but invoked by the
FBI in its motion for summary judgment; and (4) the “process
that led to the creation” of the Leighton memo. See Decl. of
Jonathan C. Moore in Opp’n to Def.’s Mot. For Summary
Judgment ¶¶ 5-10, Rattigan v. Holder, 04-cv-2009 (D.D.C.
Aug. 9, 2013), ECF No. 150-4.

     None of the first three requests bears directly on the key
issue of knowing falsehood on the part of the three alleged
retaliators, and so the district court was easily within its
discretion in denying these requests.         While evidence
undermining Leighton’s credibility might suggest that
Pyszczymuka should have known that the information in the
memo was unreliable, it would not demonstrate what Rattigan
II requires—that Pyszczymuka actually knew Leighton was
lying. And, as explained above, evidence that Leighton
himself knew his memo contained falsehoods would not help
Rattigan because Leighton had no retaliatory motive, and his
knowledge cannot be automatically attributed to
Pyszczymuka.

     In contrast, Rattigan’s fourth subject does at least
encompass the key issue. On that subject, he elaborated only
by explaining that he sought information regarding “the
interactions that took place between and amongst Michael
Pyszczymuka, Walt Smith, Cary Gleicher, Leslie Kaciban and
                                9

Donovan Leighton” in order to determine whether any of the
supervisors “knew or should have known that the information
was knowingly false.” See Moore Decl. ¶ 10. But, so
formulated, even the fourth subject alone was by no means
targeted to features of “the interactions” among the five that
were crucial under Rattigan II. Rattigan had three chances to
frame his discovery request in specific terms. The district
court did not abuse its discretion in declining to give him a
fourth.

                           *   *    *

    The order of the district court is

                                                    Affirmed.